DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
 REJECTIONS WITHDRAWN
All previous prior art rejections have been withdrawn in favor of the new rejections set forth below.
REJECTIONS REPEATED
There are rejections repeated.
NEW REJECTIONS
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukushima (US 5,650,205) in view of Moriuchi et al. (US 2009/0255707) and Yamasaki et al. (US 2015/0357810).
Shukushima teaches a hollow extrusion molded body (Col. 4 Lines 29-39 - see "tube") comprising a resin composition that contains a base resin (thermoplastic resin) composed of an ethylene-ethyl acrylate copolymer (abstract, Col. 1 Lines 63-67 and Col. 2 Lines 9-24), a brominated flame retardant (abstract, Col. 2 Lines 25-44), antimony trioxide (abstract, Col. 1 Lines 63-67), and a flame retardation aid which is magnesium hydroxide (Col. 2 Line 65 - Col. 3 Line 7). Shukushima further teaches wherein the base resin is ethylene-ethyl acrylate and thus has a composition ratio of ethylene-ethyl acrylate copolymer to linear low-density polyethylene of 100:0. Shukushima further teaches that, relative to 100 parts by mass of the base resin, the content of the brominated flame retardant is 20 to 50, or 65 to 90, parts by weight, the content of the antimony trioxide is 10 to 30 parts by weight (Col. 2 Lines 45-51), and the composition of the magnesium hydroxide (flame retardation aid) is 7 to 20, or 10 – 40, parts by weight (Col. 2 Line 65 - Col. 3 Line 7), which is less than the content of the brominated flame retardant. Shukima further discloses examples that have an antimony trioxide content of 15 parts by weight (Table 1).
Shukushima does not disclose the magnesium hydroxide has an average particle size of not less than 0.5 microns and not more than 3.0 microns.
Moriuchi discloses a flame retardant composition (paragraph [0001]) comprising ethylene-ethyl acrylate copolymer (see (16) from Table 1) and magnesium hydroxide having an average particle size of not less than 0.5 microns and not more than 3.0 
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided magnesium hydroxide having an average particle size of not less than 0.5 microns and not more than 3.0 microns in Shukushima in order to provide excellent mechanical properties and heat resistance as taught or suggested by Moriuchi.  
Shukushima does not disclose wherein the bromine-based flame retardant is 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane.
Yamasaki discloses a hollow extruded article (paragraphs [0039 – 0042] and Fig. 2) comprising a base layer of polyethylene (EEA) (paragraphs [0030], [0047], [0111]) which also contains 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane and antimony trioxide (paragraphs [0032], [0057 – 0058], [0107 – 0113]) for the purpose of providing improved flame retardance (paragraph [0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the bromine-based flame retardant is 1,2-bis(2,3,4,5,6-pentabromophenyl)ethane in Shukushima in order to provide improved flame retardance as taught or suggested by Yamasaki.
Claims 4 and 7, in their entirety, recite method limitations which have been given little to no patentable weight since method limitations are not germane to the patentability of a product in a product claim (MPEP 2113).
Regarding claim 6, modified Shukushima further teaches a crosslinked body of a hollow extrusion-molded body, the crosslinked body being obtained by crosslinking the base resin (resin composition) of the hollow extrusion-molded body according to claim 1 (Col. 2 Line 65 -Col. 3 Line 21 and Col. 4 Lines 18-39).
Regarding claim 8, modified Shukushima further teaches a heat-shrinkable tube obtained by increasing a diameter of the crosslinked body of the hollow extrusion-molded body according to claim 2 (Col. 4 Lines 39-44).
Claims 5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shukushima (US 5,650,205) in view of Moriuchi et al. (US 2009/0255707) and , as applied to claims 1-4 and 6-8 above, and further in view of Yamasaka et al. (US 2015/0004408).
Shukushima does not disclose wherein the hollow extrusion-molded material has a thickness of not less than 0.6 mm and not more than 0.9 mm, a multilayer heat-shrinkable tube comprising the heat-shrinkable tube comprising an adhesive layer disposed on an inner circumferential surface of the heat-shrinkable tube and made of a hot melt resin, wherein the hot melt resin is a resin selected from the group consisting of an ethylene vinyl acetate copolymer and a polyamide resin.
	Yamasaka discloses wherein the hollow extrusion-molded material has a thickness of not less than 0.6 mm and not more than 0.9 mm (paragraph [0030]), a flame retardant multilayer heat-shrinkable tube comprising the heat-shrinkable tube comprising an adhesive layer disposed on an inner circumferential surface of the heat-shrinkable tube and made of a hot melt resin, wherein the hot melt resin is a resin selected from the group consisting of an ethylene vinyl acetate copolymer and a polyamide resin (paragraphs [0002] – [0003], [0015], [0028]) for the purpose of providing good filling property when thermally shrunk to improve adhesiveness with a base and reduction in variation of the thickness of the adhesive layer during extrusion (paragraph [0010]).
	Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided wherein the hollow extrusion-molded material has a thickness of not less than 0.6 mm and not more than 0.9 mm, a multilayer heat-shrinkable tube comprising the heat-shrinkable tube comprising an adhesive layer disposed on an inner circumferential surface of the heat-shrinkable tube 
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments of 10/25/21 have been carefully considered but are moot in view of the new grounds for rejection set forth above.  Any claims of unexpected results should be in declarative form and must be commensurate in scope with claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
December 1, 2021